UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No. 2:01-cr-148
v. CHIEF JUDGE EDMUND A. SARGUS, JR.
ROBERT ROBINSON H,
Defendant.

 

lN RE: SUBPOENA SERVED UPON
UNITED STATES PROBATION DEPARTMENT

OPINION AND ORDER

In October 2018 , United States Probation Oflicer (“U.S.P.O.”) Helwa Qasem was served
a subpoena to testify on January 15, 2019, at the trial of Robert L. Robinson II, who is being
tried for possession of drugs in the Madison County, Ohio, Court of Common Pleas. For the
reasons set forth below, the Court QUASHES that subpoena.

I.

The Director of the Administrative Office of the United States Courts has promulgated
regulations establishing procedures for the testimony of judicial personnel in legal proceedings
Those procedures, outlined in Volume 20, Chapter 8 of the Guide to Judiciary Polz'cy (the

“Guide”), have been adopted by this Court in its local criminal rules. See S.D. Ohio Crim. R.

32.3(b).

Federal judicial personnel may not provide testimony of the type that is the subject of the
subpoena issued to U.S.P.O. Qasem except as authorized in accordance With the regulations set
forth in Volume 20, Chapter 8 of the Gui‘de. Guide to Judi`ciary Polz'cy, vol. 20, ch. 8, § 820(a);
see also In re Moming Song Bird Food Litig., 119 F. Supp. 3d 793, 799 (S.D. Ohio 2015)
(restating the Guide’s general prohibition on testimony and record production in legal
proceedings).l Under Volume 20, Chapter 8 of the Guide, ‘°Judicial Personnel” are defined
broadly such that they include probation officers Guz'de to Jua'z`ciaij) Policy, vol. 20, ch. 8, §
810.30. The Guide defines testimony to include “personal appearances and statements in court or
at a hearing or trial.”

A request for testimony from judicial personnel “shall set forth, or shall be accompanied
by an affidavit setting foith, a written statement by the party seeking the testimony . . . or by
counsel for the party.” Guide to Judiciarj) Polz'cjy, vol. 20, ch. 8, § 83 O(a). The statement or
affidavit must contain an explanation of the nature of the testimony sought, the relevance of the
testimony sought to the legal proceedings, and the reasons why the testimony are not readily
available from other sources or by other means. Id. “This explanation shall contain suiiicient
information for the determining officer [as identified below] to determine whether or not federal
judicial personnel should be allowed to testify.” Id. If the request lacks a sufficient explanation,
the determining oflicer may deny the request or ask that the requester provide additional

information Id.

Judicial personnel may not provide testimony in legal proceedings Without the prior

 

1 Among other exceptions, the provisions outlined in Volume 20, Chapter 8 of the Guz'de do not apply to
“[r]equests by members of the public, when properly made through the procedures established by a court
for that purpose, for records or documents, such as court files or dockets, routinely made available to
members of the public for inspection or copying.” Guz'a'e to Judiciary Polz'cy, vol. 20, ch. 8, §

810.40(1»)(7).

approval of a “detemiining officer.” Guz°de to Judz°ciary Policy, vol. 20, ch. 8, § 840(a). As to
requests directed to an employee of a court office such as the Probation Office, the determining
officer is the unit head of the particular office. Id. § 840(b)(3). If a request is directed to a court
ofiice, the determining officer shall consult With the Chief District Judge regarding the proper
response to the request, Id.; see also S.D. Ohio Crim. R. 32.3(c).

The determining officer may deny a request if the request does not meet any requirement
imposed by Volume 20, Chapter 8 of the Gui'de. Id. Moreover, when determining whether to
authorize the testimony of judicial personnel in legal proceedings, “the determining officer will
eonsider, based on [several enumerated] factors, the effect in the particular case, as well as in
future cases generally, which testifying or producing records will have on the ability of the
federal judiciary or federal judicial personnel to perform their official duties.” Id. If, after
considering the factors and the other requirements set forth in Volume 20, Chapter 8 of the
Guide, the determining officer decides that the judicial personnel should not comply with the
request, the judicial personnel should notify the requester of the Guia'e’s procedures and
respectfully decline to comply with the request Id. § 850(b).

II.

In May of 201 8, U.S.P.O. Qasem received a subpoena to testify in the case of State of
Ohio v. Robert L. Robinson II. The Madison County Common Please Court issued the subpoena
requesting that she appear as a witness in the trial that had been scheduled for June 19, 2018.
This Court quashed that subpoena. (ECF No. 227.) U.S.P.O. Qasem provided the prosecutor a
copy of the federal Judgment and Commitinent Order as a means of verifying Mr. Robinson’s
federal conviction and supervision status. In October 2018, U.S.P.O. Qasem received a second

subpoena.

After reviewing the required portions of the Guide and consulting with the Chief United
States Probation Oflicer, the Court concludes that U.S.P.O. Qasem shall not comply with the

state court subpoenal The Court contacted the state court prosecutor and he failed to return the

call.

The Court shall not permit U.S.P.O. Qasem to testify pursuant to this subpoena because it
was not issued in accordance with the requirements established in Volume 20, Chapter 8 of the
Guide. The subpoena did not set forth, or contain an affidavit setting forth, an explanation of the
nature of the testimony sought, the relevance of the testimony sought to the legal proceedings,
and the reasons why the testimony sought, or the information contained therein, are not readily
available h'om other sources or by other means. Gui'de to Judicr'ary Policy, vol. 20, ch. 8, §
830(a). The subpoena did not “contain sufficient information for the determining officer to
determine whether or not [U.S.P.O. Qasem] should be allowed to testify.” Id.

Reinforcing the Court’s decision is the policy underlying the Probation Office’s
collection and maintenance of information Probation Office policy explains that

[c]onfidentiality of pretrial services information is preserved primarily to
promote a candid and truthful relationship between the defendant and the pretrial
services ofiicer. Disclosure of pretrial services information for purposes other than
for the determination of pretrial release deters defendants from cooperating with
pretrial services officers The officers’ ability to collect information is adversely
affected by too closely identifying the officers with parties requesting the
disclosure.

The reasons for maintaining the confidentiality of pretrial, probation and
supervised release supervision records are as compelling. In order to obtain
complete and accurate information about the conduct and condition of defendants
and offenders under supervision to ensure they are in compliance with the court’s
orders; in order to monitor their activities to determine if conditions of supervision
or release should be modified, and; in order to better assist in providing correctional
treatment in the rehabilitation process of offenders, probation and pretrial services
officers must be able to get information Only With confidentiality will the offender
and others be likely to openly share information of these kinds.

Policy Statement Re: Probatz`on and Pretrial Services Records and State Court Subpoenas of
Probatr'on and Pretrial Services Oj]'z`cers 2 (2005). And, while the state court prosecutor
indicated that he did not intend to inquire into these confidential records, he has no way of
limiting what may be inquired into during cross examination

In addition, there are no factors set forth in the Guide that weigh in favor of U.S.P.O.
Qasem providing the requested testimony.

III.

F or the reasons stated above, the Court QUASHES the subpoena, and U.S.P.O. Qasem
shall not testify in the state criminal matter described above.

IT IS SO ORDERED.

r>~,w -io!% /;\/

DATE Ei)MUNrS . sARGUs, JR.
CHIEF TED sTATEs DISTRICT JUDGE

